Citation Nr: 1010918	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to August 
1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which denied, in 
pertinent part, the veteran's claim for service connection 
for post- traumatic stress disorder (PTSD).  The Veteran 
disagreed with this decision in June 2002.  He perfected a 
timely appeal in May 2005.  The veteran notified VA that he 
had moved to the jurisdiction of the RO in Winston-Salem, 
North Carolina, in January 2006.  In January 2007, he 
requested a Central Office Board hearing, which was held in 
July 2007 before the undersigned Veterans Law Judge.

In a December 2007 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  The Veteran 
thereafter appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a July 2009 Order, 
the Court granted a Joint Motion for Remand, vacated the 
December 2007 Board decision, and remanded the matter for 
readjudication consistent with the motion.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include a diagnosis of major 
depressive disorder, the Board has recharacterized the 
Veteran's claim as stated on the title page.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a February 2010 letter to the Board, the Veteran's 
attorney referred to and provided an excerpt from a statement 
"dated November 16, 2009, by Dr. Sarah B. Hansel, the 
Veteran's treating psychotherapist."  While the attorney 
stated that Dr. Hansel's statement was included with her 
letter to the Board, it does not appear that it was received 
by the Board.  As Dr. Hansel is a VA employee, her statement 
is considered to be constructively of record, and should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)).

The Veteran contends that he has PTSD as a result of an 
inservice rape during basic training in December 1976.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor.  

Examples of such evidence include, but are not limited to, 
statements from family members, and evidence of behavior 
changes following the claimed assault.  38 C.F.R. § 
3.304(f)(3).  Behavior changes that occurred around the time 
of the incident may indicate the occurrence of an in-service 
stressor and "[s]econdary evidence may need interpretation by 
a clinician, especially if the claim involves behavior 
changes" and "[e]vidence that documents behavior changes may 
require interpretation in relation to the medical diagnosis 
by a neuropsychiatric physician".  See M21-1MR, Part III, 
Subpart iv, Chapter 4, Section H30c.

The Veteran received several non-judicial punishments in 1978 
and 1979 and was not recommended for reenlistment in August 
1979.  He also received a general discharge by reason of 
misconduct - frequent involvement of a discreditable nature 
with civil or military authorities.  His DD Form 214 lists 
his discharge as under honorable conditions.  He received no 
medals or awards during active service.

The Veteran's service treatment records show that he reported 
a history of nervous trouble at his enlistment physical 
examination in October 1976.  Psychiatric examination was 
completely normal.

The Veteran was hospitalized in August 1977 for treatment of 
chronic alcoholism that existed prior to service.  A review 
of the veteran's in-service hospitalization records from 
Eglin Air Force Base shows that he was hospitalized in March 
and April 1979 for treatment of multiple drug use.  Prior to 
admission, it was noted that he had attempted suicide twice 
prior to entering service.  The Veteran also was treated for 
suicidal ideation while hospitalized.  The discharge 
diagnoses included multiple drug abuse, a history of 
alcoholism in partial remission, and a moderate mixed 
personality disorder that existed prior to service and was in 
partial remission.

At the Veteran's separation physical examination in August 
1979, psychiatric examination was normal.  The in-service 
examiner found no significant or interval history.

The Veteran was hospitalized at a private facility in 
December 1990 for complaints of more severe depression and 
suicidal ideation.  He reported being abused by his father as 
a child, several prior episodes of depression and suicidal 
ideation, and an attempted suicide.  He also reported being 
depressed and unable to work since an automobile accident in 
1988.  The discharge diagnoses included PTSD.

While hospitalized in July and August 2001, he reported being 
raped in basic training and described experiencing nightmares 
about the abuse.  The discharge diagnoses included chronic 
moderate to severe PTSD.  He was hospitalized again from 
March to July 2004 following homicidal ideation.  At that 
time, an extensive history of PTSD from childhood and 
military trauma was noted and the discharge diagnoses 
included PTSD.  The Veteran was hospitalized from March to 
June 2005 following an exacerbation of his PTSD symptoms.  
The discharge diagnoses included PTSD due to sexual trauma.  
The Veteran also was hospitalized in a day treatment program 
from October to December 2005.  He described his in- service 
personal trauma as being gang raped by several fellow sailors 
during basic training in 1976.  The discharge diagnoses 
included chronic PTSD secondary to military sexual trauma.

On private outpatient psychological evaluation with P.P., 
Ph.D. (Dr. P.), in July 2003, the Veteran described his 
discharge due to misconduct and attributed it to the effects 
of being sexually assaulted in service.  

The Veteran has asserted that he reported his in-service 
personal assault to a psychiatric nurse while hospitalized at 
Eglin Air Force Base; the record shows that he was 
hospitalized for treatment of multiple drug use and suicidal 
ideation at Eglin Air Force Base in 1979, however, those 
records do not show any references to an in-service personal 
assault. 

In a written statement, the Veteran's mother reported that 
she had noticed "an intensity and a quicker response or 
reaction than before" when the Veteran first returned home 
after basic training.  She also reported that the Veteran 
told her in 2002 that he had been gang raped during basic 
training.

The Veteran has not been provided with a comprehensive VA 
psychiatric examination in conjunction with his claim.  On 
remand, he is to be afforded a VA examination to determine 
the nature and etiology of his psychiatric condition.  
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's attorney-
representative and request a copy of the 
November 16, 2009 statement from the 
Veteran's treating VA psychotherapist, 
Dr. Hansel that was referred to in the 
attorney's February 1, 2010 letter to the 
Board.  If the attorney is not able to 
provide the requested statement, attempt 
to obtain it directly from the 
appropriate source.  

2.  Contact the Veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for the 
claimed psychiatric condition since 
December 2006.  Take appropriate action 
to obtain all identified records.  

3.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether any currently 
diagnosed psychiatric disorder is 
etiologically related to his period 
service.  The claims folder must be made 
available to the examiner for review.  
All indicated testing should be 
conducted.

a.  The examiner must opine as to whether 
the evidence indicates that the claimed 
in-service sexual assault occurred.

b.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether the alleged personal assault, 
if found to have occurred, was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service stressor sufficient to 
produce PTSD.  

c.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the Veteran's service.  

In offering these assessments, the 
examiner must acknowledge and comment on 
the lay evidence.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  Readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder to include PTSD, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



